Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Thorp, J.), imposed April 26, 1989, upon his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty, the sentence being an indeterminate term of five years to life imprisonment and $2,000 in restitution.
Ordered that the sentence is modified, on the law, by vacating the restitution provision; as so modified, the sentence is affirmed.
*695The Court of Appeals has held that law enforcement officials are not entitled to restitution of "buy money” (see, People v Rowe, 152 AD2d 907, affd 75 NY2d 948; see also, People v Gonzalez, 164 AD2d 943; People v Cerna, 163 AD2d 409). Accordingly, the defendant’s sentence must be modified by vacating so much of it as directed restitution of the "buy money”.
As the term of incarceration imposed upon the defendant was the sentence bargained for by him and promised by the court in connection with the plea agreement, the defendant may not now be heard to complain (see, People v Gonzalez, supra; People v Handlin, 156 AD2d 380; People v Winston, 114 AD2d 918; People v Kazepis, 101 AD2d 816, 817). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.